SMITH, Circuit Judge,
dissenting.
I respectfully dissent from the majority’s affirmance of the district court’s grant of Wells Fargo’s motion to dismiss.
The majority resolves this case as though we sat in the place of the Minnesota Supreme Court. We do not. Our task in this diversity action is clear. “We must predict how the Supreme Court of Minnesota would rule, and we follow decisions of the intermediate state court when they are the best evidence of Minnesota law.” Friedberg v. Chubb & Son, Inc., 691 F.3d 948, 951 (8th Cir.2012) (emphases added); While an on-point Minnesota Supreme Court decision would be controlling precedent, we are not bound by that State’s inferior court decisions. Nonetheless, the decisions of those courts can indeed be helpful in making the best prediction of *761what the Minnesota Supreme Court would do. See Grinnell Mut. Reinsurance Co. v. Schwieger, 685 F.3d 697, 703 n. 5 (8th Cir.2012) (“ ‘Although federal courts are not bound to follow the decisions of intermediate state courts when interpreting state law, state appellate court decisions are highly persuasive and should be followed when they are the best evidence of state law.’ ” (quoting Baxter Int’l, Inc. v. Morris, 976 F.2d 1189, 1196 (8th Cir. 1992))). “Further, while unpublished decisions ‘are not precedential,’ Minn.Stat. § 480A.08, subd. 3(c), they ‘can be of persuasive value.’ ” Id.
In Ruiz, the Minnesota Supreme Court voided a foreclosure because the mortgagee did not strictly comply with MinmStat. § 580.02(3). “[Bjecause [the Minnesota Supreme Court] conelude[d] [in Ruiz ] that the foreclosure [was] void for failure to strictly comply with MinmStat. § 580.02(3) ..., [it] decline[d] to address -the parties’ other arguments, including those regarding compliance with the notice of pendency requirement in Minn.Stat. § 580.032, subd. 3....” Ruiz, 829 N.W.2d at 59. Therefore, the Minnesota Court of Appeals’s decision in Ruiz, which did address § 580.032, remains “the best evidence of Minnesota law” for the case before us. See Friedberg, 691 F.3d at 951. In its review of the Ruiz case, the Minnesota Court of Appeals concluded that “the [Minnesota] [S]upreme [C]ourt clearly requires strict compliance with the foreclosure-by-advertisement statutes.” Ruiz, 2012 WL 762313, at *4. Therefore, the court “reviewe[d] [the bank’s] foreclosure by advertisement for strict compliance with the relevant statutory requirements.” Id. Applying the strict-compliance standard to the case, the court concluded that the bank “failed to satisfy [Minn.Stat. § 580.032, subd. 3], because it recorded the notice of pendency on the first date of publication,” not “ ‘before the first date of publication of the foreclosure notice.’ ” Id. (quoting Minn.Stat. § 580.032, subd. 3). “Because [the bank] failed to strictly comply with section 580.032, subd. 3,” the court held that “ ‘the foreclosure proceeding [was] void.’” Id. (quoting Jackson, 770 N.W.2d at 494). Because the bank’s “foreclosure by advertisement [was] void for failure to strictly comply with ... [§ ] 580.032,” the court “reverse[d] the district court’s summary-judgment dismissal of [the plaintiffs] claims under these sections” and “remand[ed] for entry of judgment for [the plaintiff] on these claims, as well as on her quiet-title claim.” Id. at *5; see also Sari v. Wells Fargo Bank, N.A., 2012 WL 4820148, at *2 (D.Minn. Oct. 10, 2012) (slip copy) (explaining that although “[t]he Minnesota Supreme Court has not ruled directly on the question of compliance with MinmStat. Section 580.032, subd. 3,” “the language of the statute is clear” and “the state courts would require strict compliance with this state law”). I believe that the Minnesota Court of Appeals decision in Ruiz is our best indicator of what the Minnesota Supreme Court would do if it had chosen to address § 580.032.
Here, Wells Fargo failed to strictly comply with § 580.032, subd. 3. Therefore, consistent with the Minnesota Court of Appeals’s decision in Ruiz, I would reverse and remand to the district court for further proceedings.